Citation Nr: 1603949	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a kidney disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for fibromyalgia, to include as secondary to his service-connected posttraumatic stress disorder (PTSD) or as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2013, the Board remanded the Veteran's claims for further development, to include the issue of whether a June 1970 rating decision denying service connection for a kidney disorder was clearly and unmistakably erroneous.  The RO was instructed to inform the Veteran and his representative in writing of the resulting decision and the associated appellate rights.  The Board stressed that the issue was not on appeal, and the Board would therefore not have jurisdiction of it, unless there was a notice of disagreement filed (and a substantive appeal, following a statement of the case).  In an October 2014 rating decision, the RO found that there was not clear and unmistakable error in the June 1970 rating decision and informed the Veteran and his representative of the associated appellate rights.  A timely notice of disagreement was not received within one year of the notification letter, and therefore, the issue was not appealed to, and is not before the Board.  As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The Veteran's representative asserted that the issue of entitlement to total disability rating based on individual unemployability (TDIU) was still pending from August 26, 2012, asserting that an informal claim for TDIU was part of the Veteran's service connection claim for Parkinson's disease.  In January 2015, the RO found that entitlement to TDIU was moot as the Veteran was already in receipt of a 100 percent rating as of the date he formally filed for TDIU.  The RO should consider whether the August 26, 2012 medical record should be treated as an informal claim for TDIU.  If it is found to be an informal claim, the RO should adjudicate the claim.  If it is not found to constitute a claim, the Veteran and his representative should be informed and provided appellate rights.

In the January 2016 statement, the representative also indicated that service connection be granted for diabetes mellitus (given that presumed herbicide exposure had now been established), and that an effective date back to at least 2006 be assigned.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for adjudication.

The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 1970 rating decision, the Veteran's claim for service connection for a kidney disorder was denied as the evidence failed to show that there was any intercurrent disease or injury in service to aggravate the Veteran's preexisting kidney disorder.  The Veteran did not appeal this claim, or submit new and material evidence within a year.  Additionally, in October 2014, the RO concluded that clear and unmistakable error (CUE) was not committed in this rating decision.  As such, the June 1970 rating decision is final.
 
 2.  The evidence received since the June 1970 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a kidney disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  In a February 2007 rating decision, the Veteran's claim for service connection for fibromyalgia was denied as the evidence failed to show that his fibromyalgia was due to his service.  The Veteran did not appeal this claim, or submit new and material evidence within a year.  As such, the February 2007 rating decision is final.
 
4.  The evidence received since the February 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for fibromyalgia, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

5.  Fibromyalgia was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed fibromyalgia is etiologically related to his active service, was caused or aggravated by a service-connected disability, or was the result of his presumed herbicide exposure therein.  


CONCLUSIONS OF LAW

1.  The June 1970 rating decision denying service connection for a kidney disorder is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).
 
2.  New and material evidence has been received since the June 1970 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a kidney disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The February 2007 rating decision denying service connection for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).
 
4.  New and material evidence has been received since the February 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for fibromyalgia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for fibromyalgia have not been met.  
38 U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Service Connection Claims

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a kidney disorder was initially denied in June 1970.  The RO denied reopening the claim October 2008 finding that the evidence submitted was not new and material.  The Veteran did not appeal the June 1970 rating decision, nor did he submit any new and material evidence within a year of the rating decision.  See 38 C.F.R. §3.156(b).  The June 1970 rating decision thereby became final.

At the time of the June 1970 rating decision, the record consisted of the Veteran's military personnel records and service treatment records (STRs).

The Veteran's claim of entitlement to service connection for fibromyalgia was initially denied in February 2007.  The RO denied reopening the claims in October 2008 finding that the evidence submitted was not new and material.  The Veteran did not appeal the February 2007 rating decision, nor did he submit any new and material evidence within a year of the rating decision.  See 38 C.F.R. §3.156(b).  The February 2007 rating decision thereby became final.

At the time of the February 2007 rating decision, the record consisted of the Veteran's military personnel records, STRs, VA medical evidence, and private medical evidence.

Evidence received since the June 1970 and February 2007 rating decisions includes additional VA medical evidence and private medical evidence.  This information is both new and material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs, service personnel records, private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative questioned the adequacy of the VA examination, asserting that the examiner lacked the specific expertise to provide an opinion regarding the Veteran's fibromyalgia.  The representative wrote that psychosomatic medicine falls under psychiatry, and that the examiner was not a psychiatrist.  The Board has considered this argument.  However, "VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  "Given that one part of the presumption of regularity is that the person selected by . . . VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."  Parks, 716 F.3d at 585.  Here, the examiner is clearly a medical professional who is presumed to have knowledge sufficient to render the requested opinion in this case.  While the representative pointed out that she was not a psychiatrist, it is ultimately unclear why a psychiatrist was required to provide the required opinion, and why someone of the examiner's medical training would not be sufficient.  As such, the Board finds that VA examiner was appropriate.  Of note, no medical opinion has been offered to in any way refute the examiner's conclusions.

The representative also challenged the conclusions of the examiner, noting for example that the examiner did not explain why the Veteran's fibromyalgia did not impact his employment when he was a computer programmer and his hands were impacted by the fibromyalgia.  The Board does not disagree with this assessment, and will not use that portion of the examination as it contains an insufficient rationale.  However, that conclusion alone does not render the entirety of the examination inadequate, and the examiner did explain why the Veteran's fibromyalgia was not aggravated by his PTSD. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, fibromyalgia is not a chronic disease.

Any veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  However, fibromyalgia is not among the diseases that have been presumptively linked to herbicide exposure by VA.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed to reopen his claim for service connection for fibromyalgia in April 2008, which was denied in an October 2008 rating decision.  The Veteran believes that his fibromyalgia is secondary to his service-connected PTSD, which was granted service connection by a December 2010 rating decision.  

The Veteran was also granted service connection for Parkinson's disease due to herbicide exposure by a June 2013 rating decision.  Therefore, herbicide exposure has been conceded.  However, fibromyalgia is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e).  As such, service connection for fibromyalgia based on the herbicide presumption will be discussed no further.

The Veterans STRs do not show any symptoms, complaints, or treatment for fibromyalgia.

The first evidence of fibromyalgia having been diagnosed does not appear until December 2001, more than thirty years after his separation from service.  As such, the record contains no diagnosis of fibromyalgia either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current fibromyalgia to his active service, and he has not submitted any medical opinion that even suggests a relationship between his fibromyalgia and his military service.  See Shedden supra.

The Veteran was afforded a VA examination for his fibromyalgia in February 2013.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's fibromyalgia was less likely than not incurred in or caused by the Veteran's active service.  The examiner noted that there was no evidence to suggest that the Veteran's fibromyalgia had its onset during active service.  The examiner noted that there was no current evidence to suggest that the Veteran's fibromyalgia was caused by his military service (which included service in the Republic of Vietnam where he was presumed to have been exposed to herbicides).  While fibromyalgia was considered to be a disorder of pain regulation of unknown specific etiology, there was no objective evidence that herbicide exposure was associated with fibromyalgia.  The examiner further noted that there was no objective evidence to suggest that the Veteran's fibromyalgia was aggravated in severity beyond its natural progression by the Veteran's service-connected PTSD, as there was no evidence to support that there was any worsening of the Veteran's fibromyalgia as a result of the PTSD.

After weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his fibromyalgia was caused or aggravated by his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of fibromyalgia, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Fibromyalgia is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include trigger point testing and blood tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of fibromyalgia, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a diagnosis of PTSD causes or aggravates fibromyalgia.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating fibromyalgia or psychiatric disorders such as PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for fibromyalgia have not been met, and the Veteran's claim is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a kidney disorder is reopened.  To that extent only, the appeal is granted.

New and material evidence has been presented, and the claim of entitlement to service connection for fibromyalgia is reopened.  To that extent only, the appeal is granted.

Service connection for fibromyalgia is denied.


REMAND

Regarding the Veteran's service connection claim for a kidney disorder, STRs show that he had a kidney infection prior to his active service in 1964.  He was examined on March 1964 and found to be physically qualified for active service.  As such, the question becomes whether his kidney disorder was permanently aggravated during the Veteran's active service.

STRs show that he was diagnosed with acute glomerulonephritis in April 1967.  In addition, the Veteran asserted that his service-connected disabilities affect his kidney disorder and referenced the VA's Clinical Practice Guidelines for Management of PTSD.

The Veteran is service connected for ischemic heart disease with atherosclerotic cardiovascular disease and congestive heart failure, PTSD with major depressive disorder, Parkinson's disease with associated disabilities, hearing loss, and tinnitus.

The Veteran's medical records contain a July 2012 CT showing bilateral renal cysts, although an October 2013 kidney study showed normal kidney function.  It is unclear whether the Veteran has a current kidney disability.
	
In light of the above, the Board finds that the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of his kidney disorder.  The Veteran's claims file should be provided.  The examiner should diagnose any current kidney disorder and then should address the following questions:

a)  Does the Veteran have a current, chronic kidney disability?  

b)  If so, is it clear and unmistakable that the chronic kidney disability existed prior to the Veteran's enlistment into service in June 1967?  Why or why not?  The examiner should consider the kidney infection in 1964.

c)  If so, is it clear and unmistakable that a chronic kidney disability was not aggravated during his military service?  Why or why not?  The examiner should consider the findings of hematuria in September 1967 and diagnosis of acute glomerulonephritis.  Of note, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  

d)  If either (b) or (c) is no, the Veteran is presumed to have been sound at entry (meaning any kidney treatment prior to service is to be ignored), and the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that a current chronic kidney disorder either began during or was otherwise caused by the Veteran's active military, including his presumptive exposure to herbicides.  Why or why not?  That is, the examiner should indicate whether the current kidney disability is a continuation of the hematuria and glomerulonephritis that was seen in service.

e)  Is it at least as likely as not (50 percent or greater probability) that a kidney disorder (to include renal cysts) was caused by any of his service-connected disabilities to include PTSD?  Why or why not?  

f)  Is it at least as likely as not (50 percent or greater probability) that a current kidney disorder (to include renal cysts) was aggravated (permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities to include PTSD?  Why or why not?  If aggravation is found, a baseline severity of the kidney disorder should be established prior to the aggravation occurring.

The examiner should specifically address VA's Clinical Practice Guidelines for Management of PTSD at page 64 regarding the link between PTSD and chronic diseases.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


